Citation Nr: 0432477	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Eligibility for reinstatement of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran and appellant were married on July [redacted], 1972.

2.  The veteran died on February [redacted], 1974.

3.  Appellant remarried on March [redacted], 1993.

4.  Appellant and her husband divorced on December [redacted], 1998.


CONCLUSION OF LAW

The claim for reinstatement of death pension benefits lacks 
legal merit and is denied.  38 U.S.C.A. §§ 101(3), 103, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.50, 3.55 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(b) which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Burris v. Principi, 15 Vet. App. 348, 354-
55; Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veteran Claims (CAVC) held 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty to assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In this case the facts are not in dispute.  The case turns on 
statutory interpretation.  Consequently, because the law is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Burris, 15 Vet. 
App. at 354-55; Smith, 14 Vet. App. at 231-32; see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

In this case, the RO notified appellant that she was not 
entitled to reinstatement of nonservice-connected death 
pension benefits in the June 2002 denial letter and the April 
2003 statement of the case.  The RO provided the appellant a 
detailed explanation as to why she had no legal entitlement 
to death pension benefits under the applicable laws and 
regulations based on the evidence and the undisputed facts.  
The RO provided appellant the laws and regulations pertaining 
to entitlement to the benefit sought.  38 U.S.C.A. § 5103.  

The evidence includes the veteran's Certificate of Death, 
appellant's Marriage Certificates, appellant's Complaint for 
Divorce, and her Final Decree.  In this case there is no 
factual dispute regarding appellant's correct dates of 
remarriage and divorce.  Consequently, the law in this case 
is dispositive of the issue being decided.  Since no 
reasonable possibility exists that any further development 
would substantiate the appellant's claim, VA may refrain from 
providing any further assistance.  38 U.S.C.A. § 5103A(a)(2); 
see Dela Cruz, 15 Vet. App. at 149 (2001) (holding no further 
assistance is required where "no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating her claim").  

Analysis

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service- 
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).  

For the purpose of administering veterans' benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2004).

The law regarding the eligibility for benefits of a surviving 
spouse of a veteran who remarries after the veteran's death 
and whose remarriage later terminates has changed several 
times in recent years.  Prior to November 1, 1990, the 
provisions of 38 U.S.C.A. § 103(d) allowed for reinstatement 
of death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by death, divorce, annulment, or if 
the remarriage was declared void.  See generally Fournier v. 
Brown, 4 Vet. App. 550 (1993).  However, this statutory 
provision was amended by the Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8004(a), November 5, 
1990, 104 Stat. 1388-343, to create a permanent bar to 
reinstatement of death benefits for those surviving spouses 
whose disqualifying marriage had been terminated by divorce 
or death and whose claim for reinstatement of death benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated by a divorce proceeding, which was commenced 
prior to November 1, 1990.  Pub. L. 102-568, § 103, October 
29, 1992, 106 Stat. 4322. These provisions are implemented in 
38 C.F.R. § 3.55.  

Currently, remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage: (i) was void, or (ii) has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by VA that the annulment was obtained through 
fraud by either party, or by collusion.  38 C.F.R. § 3.55 
(2004).  On or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided that 
the marriage: (i) has been terminated by death, or (ii) has 
been dissolved by a court with basic authority to render 
divorce decrees unless VA determines that the divorce was 
secured through fraud by the surviving spouse or by 
collusion.  Id.

The Board recognizes that the above legal provisions may 
appear complicated, but the gist of the law as it applies to 
the present case is that the unremarried surviving spouse (in 
this case, the widow) of a wartime veteran has basic 
eligibility to apply for non-service-connected death pension, 
but upon remarriage she loses that eligibility.  Moreover, 
even if she later divorces, eligibility for death pension is 
not restored.  The only exception is where the divorce 
resulted from proceedings commenced before November 1, 1990, 
which does not apply herein.

The appellant in this case married the veteran on July [redacted], 
1972.  The veteran died on February [redacted], 1974.  At the time of 
the veteran's death, the appellant qualified as a surviving 
spouse under 38 U.S.C.A. § 1541 and 38 C.F.R. § 3.50(b), 
because the veteran served during a period of war and the two 
were married and living together at the time of the veteran's 
death.  Thereafter, the RO awarded appellant death pension 
benefits.  

In a Section 306 Eligibility Verification Report, which was 
received in or about September 1993, appellant notified the 
RO she had remarried on March [redacted], 1993.  She also indicated 
that she remained married.  The RO terminated her death 
pension benefits, effective March 1, 1993.  A Marriage 
Certificate received in January 1999 shows she remarried on 
that date.  Appellant initiated her Complaint for Divorce on 
July [redacted], 1998.  The Final Decree shows they were divorced on 
December [redacted], 1998.  

In this case, the undisputed facts show appellant remarried 
on March [redacted], 1993 and that she remained married until the 
dissolution of her marriage by divorce on December [redacted], 1998.  
Consequently, she is not eligible for reinstatement of her 
death benefits as the veteran's surviving spouse because her 
remarriage terminated after November 1, 1990.  38 C.F.R. § 
3.55(a)(5).  Moreover, her benefits cannot be reinstated 
under 3.55(a)(1) because her second marriage ended in 
divorce, not annulment.  While 38 C.F.R. § 3.55(a)(2) states 
that remarriage of a surviving spouse terminated by legal 
proceedings commenced before November 1, 1990 will not bar 
the furnishing of benefits to a surviving spouse, appellant 
initiated her Complaint for Divorce on July [redacted], 1998.  
Therefore, she does not qualify for reinstatement under 38 
C.F.R. § 3.55(a)(2).

While 38 C.F.R. § 3.55(a)(3) and 38 C.F.R. § 3.55(a)(4) 
provide for reinstatement of DIC, medical care, educational 
assistance, and housing loan benefits for surviving spouses 
following the dissolution of a remarriage, reinstatement of 
death pension benefits is not included.  Therefore, the 
particular benefit the appellant seeks cannot be granted 
under either 38 C.F.R. § 3.55(a)(3) or 3.55(a)(4).

Since appellant sought death pension benefits in particular, 
and the legal proceedings for the appellant's divorce from 
her second husband commenced after November 1, 1990, she 
cannot now be recognized as the veteran's surviving spouse 
for the purpose of receiving death pension benefits.  38 
C.F.R. § 3.55(a)(2) (2003).  

Appellant does not contend that this marriage did not occur.  
Her only contention is that the VA failed to notify her that 
remarriage would bar future eligibility for reinstatement of 
death benefits.  She testified that she may not have 
remarried if she had known she would have no further 
entitlement to benefits.  Transcript, p. 3.  Although the 
Board is sympathetic to appellant's contention, VA had no 
duty to apprise her of the change in the law in this case.  
The United States Supreme Court has held that that persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947).  The CAVC has also adopted this 
reasoning.  See Velez v. West, 11 Vet. App. 148, 156-57 
(1998); see also Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill.  Since the 
law and not the evidence is dispositive of the issue in this 
case, the appeal must be denied.  Sabonis, 6 Vet. App. at 
429-30.


ORDER

Eligibility for reinstatement of death pension benefits is 
denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



